DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a surgical device for closing a vaginal cuff that includes the combination of recited limitations in claim 1.
Concerning claim 1, previously cited prior art reference Surti discloses (Figs. 1 & 3-7) a surgical device (20) for closing a vaginal cuff [i.e. performing procedures within the body, such as at a particular bodily wall or tissue (Par. 0016), thus structured to treat area claimed], comprising: a handle (34) having an elongated shaft (32 & 24; Par. 0022) extending therefrom; a plurality of needles (30) disposed within the elongated shaft and deployable therefrom (Par. 0017), each of the plurality of needles including a suture anchor (54 & 56) at a distal end portion thereof (Fig. 4), each suture anchor having a distal end of a suture engaged therewith with a free end extending therefrom (Par. 0019); an anvil (42 & 44) disposed at a distal end of the elongated shaft (Par. 0018), the anvil including a plurality of apertures (46 & 50) configured to receive the corresponding plurality of needles and suture anchors therethrough (Par. 0018 & 0023); a cutting mechanism (68) operably associated with the handle and configured to cut tissue disposed relative to the elongated shaft upon actuation thereof (Par. 0027); and a firing mechanism (34, 36, 38) operably associated with the handle and movable between an unactuated position (Fig. 4) wherein the plurality of needles and suture anchors remain retained within the elongated shaft, an actuated position (Fig. 6) wherein the plurality of needles and suture anchors deploy from the elongated shaft through the apertures in the anvil and into and through the cervical tissue, and a reverted position (Fig. 7) wherein the plurality of needles retract through the cervical tissue, through the apertures in the 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/C.U.I/               Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771